DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on December 18, 2019.  Claims 1 – 20 are pending and currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the outer section" in Claim 8, line 2.  There is insufficient antecedent basis for this limitation in the claim.

the outer section and the outer section is a continuous structure protruding outwards from the reinforcement section”.
Claim 7, lines 3 & 4 recites: “a raised outer section”.
Therefore, “the outer section" lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing "a raised outer section" when referring to "the outer section" OR a different and separate "outer section"? 
Further clarification is required. 

Claim 10 recites the limitation "the outer section" in Claim 10, line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, lines 1 & 2 recites: “wherein the outer airflow channels are formed from recesses in the outer surface of the outer section,”
Claim 7, lines 3 & 4 recites: “a raised outer section”.
Therefore, “the outer section" lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing "a raised outer section" when referring to "the outer section" OR a different and separate "outer section"? 
Further clarification is required. 


Claim 16 recites the limitation "the outer section" in Claim 16, line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, lines 1 & 2 recites: “further comprising vertical airflow channels extending through the outer section of the back panel parallel with the longitudinal axis,”
Claim 7, lines 3 & 4 recites: “a raised outer section”.
Therefore, “the outer section" lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing "a raised outer section" when referring to "the outer section" OR a different and separate "outer section"? 
Further clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 4, 5, 6 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 4,830,245) to Arakaki.
Regarding claim 1, Arakai discloses the backpack (See Figure 2), comprising: the storage compartment (2); and the back panel (1) coupled to the storage compartment (2) and having an airflow system (See Column 4, lines 19 – 23) including; 
the plurality of preformed protrusions (i.e. Left & Right Columns of (6) in Figures 1 & 5) extending outward from the base of the back panel (1), the plurality of preformed protrusions (i.e. Left & Right Columns of (6) in Figures 1 & 5) arranged in columns parallel with the central axis of the back panel (1) (See Figures 1 & 5); and 
the plurality of air channels {i.e. (Vertical Center Channel) & (Diagonal Left / Right Channels of (34) in Figures 1 & 5)} positioned between the plurality of preformed protrusions (i.e. Left & Right Columns of (6) in Figures 1 & 5) and configured to direct airflow along at least two directions through the back panel (1), wherein one air channel (i.e. Vertical Center Channel in Figure 5) of the plurality of air channels {i.e. (Vertical Center Channels) & (Diagonal Left / Right Channels of (34) in Figures 1 & 5)} is positioned in the central region of the back panel (1) and extends down from the top of the back panel (1) to at least halfway along a length of the back panel (1), parallel with the central axis (See Figures 1 & 5).  

[AltContent: arrow][AltContent: textbox (Reinforcement Section w/ (8 & 16))][AltContent: textbox (Vertical Air Channels)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of Air Channels (34))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Storage Compartment (2))][AltContent: arrow][AltContent: textbox (Back Panel (1))][AltContent: textbox (Plurality of Performed Protrusion (6))]			
    PNG
    media_image1.png
    318
    350
    media_image1.png
    Greyscale



Regarding claim 2, Arakaki discloses wherein the first set of air channel (i.e. Vertical Center Channel in Figures 1 & 5) of the plurality of air channels {i.e. (Vertical Center Channels) & (Diagonal Left / Right Channels of (34) in Figures 1 & 5)} extends between the columns (See Figures 1 & 5) and direct airflow along a direction parallel with the central axis through the back panel (1), the first set of air channel (i.e. Vertical Center Channel) including the air channel positioned in the central region of the back panel (See Figures 1 & 5).  

Regarding claim 4, Arakaki discloses wherein the plurality of preformed protrusions (i.e. Left & Right (6) in Figures 1 & 5) is formed of the first material (i.e. Foam) with the lower density than the material forming the base of the back panel (1).  



Regarding claim 6, Arakaki discloses wherein the plurality of preformed protrusions (i.e. Left & Right (6) in Figures 1 & 2) is arranged in two or more columns extending at least along half of a length of the back panel (1), the length parallel with the central axis (See Figures 1 & 5).  

Claim(s) 1, 2, 3, 5 & 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (U.S. Patent Publication Number 2008 / 0121674 A1) to Yang.
Regarding claim 1, Yang discloses the backpack (10), comprising: the storage compartment (i.e. Front Portion of (10) in Figure 6); and the back panel (1) coupled to the storage compartment (i.e. Front Portion of (10) in Figure 6) and having an airflow system (See Paragraph 0019) including; 
the plurality of preformed protrusions (11 & 12) extending outward from the base of the back panel (1), the plurality of preformed protrusions (11 & 12) arranged in columns parallel with the central axis of the back panel (1); and 
the plurality of air channels {i.e. Vertical / Horizontal (2) & Vertical / Horizontal (3) in Figures 1, 2, 3, 4 & 6} positioned between the plurality of preformed protrusions (11 & 12) and configured to direct airflow along at least two directions through the back panel (1), wherein one air channel of the plurality of air channels (i.e. Vertical (2) in Figures 2 & 4) is positioned in the central region of the back panel (1) and extends down from the 



[AltContent: arrow][AltContent: textbox (Reinforcement Section (13))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of Preformed Protrusions (11 & 12))][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Lateral Edge)][AltContent: textbox (2nd Lateral Edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Backpack (10))][AltContent: arrow][AltContent: textbox (Back Panel (1))][AltContent: arrow][AltContent: textbox (Storage Compartment (2))]		
    PNG
    media_image2.png
    516
    433
    media_image2.png
    Greyscale

[AltContent: textbox (Plurality of Air Channels (2 & 3))]




Regarding claim 3, Yang discloses wherein the second set of air channels (i.e. Horizontal (2 & 3) in Figures 2 & 4) of the plurality of air channels {i.e. Vertical / Horizontal (2) & Vertical / Horizontal (3) in Figures 1, 2, 3, 4 & 6} extends between the plurality of preformed protrusions (11 & 12) along a direction perpendicular to the central axis and wherein the first and second sets of air channels (i.e. Vertical & Horizontal (2 & 3) in Figures 2 & 4) each include one or more air channels (See Figures 1, 2, 3, 4, 5 & 6).  

Regarding claim 5, Yang discloses wherein the back panel (1) is symmetric about the central axis (See Figures 1 & 2).  

Regarding claim 6, Yang discloses wherein the plurality of preformed protrusions (11 & 12) is arranged in two or more columns extending at least along half of the length of the back panel (1), the length parallel with the central axis (See Figures 1 & 2).  

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 5,361,955) to Gregory.
Regarding claim 18, Gregory discloses the backpack (10), comprising; the storage compartment (14); and the back panel (12) coupled to the storage compartment (14), the back panel (12) having protrusions (74) of different shapes (See Figure 1), the protrusions (74) defining airflow channels (i.e. Groove Channels) including: the first set of airflow channels (i.e. Vertical Left & Right Channel in Figure 1) extending longitudinally across the back panel (12), from the top of the back panel (12) to at least the mid-point of a length of the back panel (12); 
the second set of air flow channel (i.e. Lower Horizontal Channel in Figure 1) extending laterally across the back panel (12), from the first lateral edge (i.e. Left Edge Portion of (12) in Figure 1) to the second lateral edge (i.e. Right Edge Portion of (12) in Figure 1) of the back panel (12) and intersecting with the first set of airflow channels (i.e. Vertical Left & Right Channel in Figure 1); and 
the third set of air flow channels (i.e. Diagonal Groove Channels in Figure 1) forming the V-shape across the back panel (12), from the first lateral edge (i.e. Left Edge Portion of (12) in Figure 1) to the second lateral edge (i.e. Right Edge Portion of (12) in Figure 1) of the back panel (12) and intersecting with the first set of airflow channels (i.e. Vertical Left & Right Channel in Figure 1).  

[AltContent: textbox (Protrusions (74))][AltContent: arrow][AltContent: textbox (Storage Compartment (14))][AltContent: arrow][AltContent: textbox (Back Panel (12))][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd Set of Diagonal Airflow Channels)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Set of Vertical Airflow Channels)][AltContent: textbox (2nd Set of Lateral Airflow Channel)]		
    PNG
    media_image3.png
    586
    396
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2008 / 0121674 A1) to Yang.
Regarding claim 4, Yang discloses wherein the plurality of preformed protrusions (11 & 12) is formed of the material (i.e. Soft & Flexible Foam) with the material (i.e. Soft & Flexible Foam) forming the base of the back panel (1).  
	However, Yang does not explicitly disclose the first material with the lower density than the material forming the base of the back panel.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first material with the lower density than the material forming the base of the back panel, since it has been held to be within the .

Claims 7, 8, 10, 11 & 17 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,830,245) to Arakaki in view of (U.S. Patent Publication Number 2008 / 0121674 A1) to Yang.
Regarding claim 7, Arakaki discloses the backpack (See Figures 1 & 2), comprising: the back panel (1) coupled to the storage compartment (2) and including an airflow system (See Column 4, lines 19 – 23) with the raised outer section (6) having the set of outer airflow channels (34).
However, Arakaki does not disclose inner airflow channels.
Yang teaches the airflow system (i.e. See Paragraph 0019) with the raised outer section (i.e. Raised Outer Portion of (11 & 12) in Figure 1) having the set of inner airflow channels (i.e. Horizontal (3) in Figures 1, 3, 5 & 6) offset from the set of outer airflow channels (i.e. Horizontal (2) in Figures 1 & 6) for the purpose of allowing air to flow through to the inner channels (See Paragraph 0018).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the outer airflow channel as taught by Yang with the backpack with airflow system of Arakaki in order to allow air to flow through to the inner channels (See Paragraph 0018).

Regarding claim 8, Arakaki discloses the airflow system (See Column 4, lines 19 – 23) further including the reinforcement section (i.e. Base Section of (1 & 8) in Figures 

Regarding claim 10, Arakaki discloses wherein the outer airflow channels (34) are formed from recesses (See Figures 1 & 6) in an outer surface of the outer section (6) (See Figures 1, 2, 5 & 6).
Furthermore, Arakaki as modified by Yang discloses wherein the outer airflow channels (i.e. Horizontal (2) in Figures 1 & 6) are formed from recesses (See Figure 1) in an outer surface of the outer section (i.e. Outer Section of (11 & 12) in Figure 1), the recesses (See Figure 1) aligned along the lateral axis of the backpack (10) and wherein the outer airflow channels (i.e. Horizontal (2) in Figures 1, 2, 3 & 6) extend from the first lateral edge (i.e. Left Lateral Edge of (1) in Figures 1, 2 & 6) of the back panel (1) to the second lateral edge (i.e. Right Lateral Edge of (1) in Figures 1, 2 & 6).  

Regarding claim 11, Arakaki discloses the protrusions (i.e. Left & Right (6) in Figure 1) are positioned between the recesses (See Figure 1), the protrusions (i.e. Left & Right (6) in Figure 1) extending outward from the back panel (1), and the protrusions (i.e. Left & Right (6) in Figure 1) and recesses (See Figure 1) are arranged in the plurality of columns extending along the longitudinal axis of the back panel (1).
Furthermore, Arakaki as modified by Yang discloses wherein the protrusions (11 & 12) are positioned between the recesses (See Figure 1), the protrusions (11 & 12) extending outward from the back panel (1), and the protrusions (11 & 12) and recesses 

Regarding claim 17, Arakaki discloses wherein the outer section has an undulating profile (See Figure 2).
Furthermore, Arakaki as modified by Yang discloses where the outer section has an undulating profile (See Figure 3). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,830,245) to Arakaki.
Regarding claim 9, Arakaki discloses where the reinforcement section (i.e. Base Surface Section of (1) in Figure 1) constructed out of the first material (i.e. KEVLAR Aramid Fiber Material) having a greater density than the second material (i.e. Cushion) used to construct the outer section (i.e. Raised Outer Section of (6) in Figure1). 
However, Arakaki does not explicitly disclose the first foam and the second foam.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first foam having the greater density than the second foam used to construct the outer section, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 12, 13, 14, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 4,830,245) to Arakaki and (U.S. Patent  as applied to claim 12 above, and further in view of (U.S. Patent Publication Number 2009 / 0184014 A1) to Lee.
Regarding claim 12, Arakaki as modified by Yang discloses wherein the inner airflow channels (i.e. Horizontal (3) in Figures 4) of the outer section (i.e. Outer Section of (11 & 12) in Figure 1) are formed by alignment of the protrusions (11 & 12) along the lateral axis (See Figures 1 & 6).  
However, Arakaki as modified by above does explicitly not disclose wherein the protrusions are hollow structures enclosing through the protrusion along the lateral axis.
Lee teaches the protrusions (314) are hollow structures (i.e. via (330) in Figure 5A) enclosing through the protrusion (314) along the lateral axis (i.e. Horizontal Axis in Figure 5) for the purpose of absorbing impact (See Paragraph 0034).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the protrusion hollow structures enclosing through the protrusion along the lateral axis as taught by Lee with the backpack with airflow system of Arakaki in order to adequately absorb impact (See Paragraph 0034). 

Regarding claim 13, Arakaki as modified by above by Lee discloses wherein the protrusions (314) have openings (320) at extreme ends of the protrusions (314), along the lateral axis, fluidically coupling air inside the protrusions (314) to air outside of the protrusions (314) (See Figures 3, 5 & 5A) for the purpose of aiding in the airflow (See Paragraph 0034). 
	


Regarding claim 15, Arakaki as modified by Yang discloses wherein air flows between the outer section (i.e. Outer Section of (11 & 12) in Figure 1) and the reinforcement section (13) of the back panel (1) through the inner airflow channels (i.e. Horizontal (3) in Figures 1, 3, 5 & 6).  

Regarding claim 16, Arakaki discloses the vertical airflow channel (i.e. Central Vertical b/w (Left & Right (6) in Figures 1 & 5) including one airflow channel positioned in the central region of the back panel (1) and extending from the top of the back panel (1) to a least halfway along a length of the back panel (1) (See Figures 1 & 5).
Furthermore, Arakaki as modified by Yang discloses further comprising vertical airflow channels (i.e. Vertical (2 & 3) in Figures 1, 2 & 6) extending through the outer section (i.e. Outer Section of (11 & 12) in Figure 1) of the back panel (1) parallel with the longitudinal axis, the vertical airflow channels (i.e. Vertical (2 & 3) in Figure 3) including one airflow channel positioned in the central region of the back panel (1) and extending from the top of the back panel (1) to a least halfway along a length of the back panel (1) (See Figure 4).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,361,955) to Gregory in view of (U.S. Patent Publication Number 2008 / 0121674 A1) to Yang.
Regarding claim 19, Gregory discloses the protrusions (74) includes trapezoidal and triangular shapes (See Figure 1).
However, Gregory does not disclose rectangular shapes.
	Yang teaches the protrusions (11 & 12) include rectangular shapes (See Figures 1, 2 & 6).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the rectangular shapes as taught by Yang with the backpack with airflow system of Yang in order to enhance product appeal.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,361,955) to Gregory in view of (U.S. Patent Number 4,830,245) to Arakaki.
Regarding claim 20, Gregory discloses the first set of airflow channels (i.e. Vertical Left & Right Channel in Figure 1) includes one airflow channel (i.e. Vertical Center Channel in Figures 1 & 5) extending along the region of the back panel (1), between the top of the back panel (12) and one of the protrusions (74) positioned at the bottom of the back panel (12) (See Figures 1 & 2).  
However, Gregory does not explicitly disclose one airflow channel extending along the central region of the back panel.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make one airflow channel extending along the central region of the back panel as taught by Yang with the backpack with airflow system of Arakai in order to enhance ventilation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.L.V/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734